ORDER
PER CURIAM.
Employer, McDonnell Douglas Corp., and its insurer, Fremont/Cambridge Integrated Services, appeal from a final award by the Labor and Industrial Relations Commission, finding that claimant, John Lowry, was permanently totally disabled and awarding benefits. No error of law appears and there was sufficient competent evidence to support the award. An opinion would have no precedential value. The parties have been provided with a memorandum for their information only setting forth the reasons for this order.
The final award is affirmed. Rule 84.16(b).